Martin, J.
The defendants are appellants from a judgment, by which the plaintiffs have recovered the value of certain articles of machinery, made by the latter for the former. The plaintiffs’ action was excepted to on the ground, that the defendants contracted with them for the said articles, on behalf of a third person, to wit, the father of one of the defendants. The exception being overruled, the defendants filed an answer pleading the general issue, and other matters. The case was tried by a jury, who found a verdict against the defendants, who made no attempt to obtain a new trial. Our attention is drawn to a bill of exceptions taken on the refusal of the judge to admit as a witness, the father of one of the defendants, on the ground of his being an ascendant, and interested in the cause, being the person for whom the articles were *257manufactured. The court did not err, either of these grounds sufficed to repel the witness.
On the merits, the jury have found all the facts alleged by the plaintiffs, and the defendants did not manifest any dissatisfaction with their finding below. Nothing* in our opinion, justifies our interference in the case.

Judgment affirmed.